UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay, 2014 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:01 YEAR:2014 GRUPO TELEVISA, S.A.B. STATEMENT OF FINANCIAL POSITION AS OF MARCH 31, 2, 2013 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT 10000000 TOTAL ASSETS 11000000 CURRENT ASSETS CASH AND CASH EQUIVALENTS SHORT-TERM INVESTMENTS FINANCIAL INSTRUMENTS AVAILABLE FOR SALE 0 0 FINANCIAL INSTRUMENTS FOR NEGOTIATION 0 0 FINANCIAL INSTRUMENTS HELD TO MATURITY CUSTOMERS (NET) CUSTOMERS ALLOWANCE FOR DOUBTFUL ACCOUNTS -2,608,754 -2,492,536 OTHER ACCOUNTS RECEIVABLE (NET) OTHER ACCOUNTS RECEIVABLE ALLOWANCE FOR DOUBTFUL ACCOUNTS -252,139 -236,441 INVENTORIES CURRENT BIOLOGICAL ASSETS 0 0 OTHER CURRENT ASSETS ADVANCE PAYMENTS DERIVATIVE FINANCIAL INSTRUMENTS ASSETS AVAILABLE FOR SALE 0 0 DISCONTINUED OPERATIONS 0 0 RIGHTS AND LICENSING 0 0 OTHER 12000000 NON-CURRENT ASSETS ACCOUNTS RECEIVABLE (NET) 0 0 INVESTMENTS INVESTMENTS IN ASSOCIATES AND JOINT VENTURES HELD-TO-MATURITY INVESTMENTS OTHER AVAILABLE- FOR- SALE INVESTMENTS OTHER PROPERTY, PLANT AND EQUIPMENT (NET) BUILDINGS MACHINERY AND INDUSTRIAL EQUIPMENT OTHER EQUIPMENT ACCUMULATED DEPRECIATION -50,846,378 -49,198,237 CONSTRUCTION IN PROGRESS INVESTMENT PROPERTIES 0 0 NON-CURRENT BIOLOGICAL ASSETS 0 0 INTANGIBLE ASSETS (NET) GOODWILL TRADEMARKS RIGHTS AND LICENSING CONCESSIONS OTHER DEFERRED TAX ASSETS OTHER NON-CURRENT ASSETS ADVANCE PAYMENTS 0 0 DERIVATIVE FINANCIAL INSTRUMENTS EMPLOYEE BENEFITS 0 0 ASSETS AVAILABLE FOR SALE 0 0 DISCONTINUED OPERATIONS 0 0 DEFERRED ASSETS (NET) 0 0 OTHER 20000000 TOTAL LIABILITIES 21000000 CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS 0 0 OTHER INTEREST BEARING LIABILITIES SUPPLIERS TAXES PAYABLE INCOME TAXES PAYABLE OTHER TAXES PAYABLE OTHER CURRENT LIABILITIES INTEREST PAYABLE DERIVATIVE FINANCIAL INSTRUMENTS 0 0 DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO CURRENT AVAILABLE FOR SALE ASSETS 0 0 DISCONTINUED OPERATIONS 0 0 OTHER 22000000 NON-CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS OTHER INTEREST BEARING LIABILITIES DEFERRED TAX LIABILITIES 0 0 OTHER NON-CURRENT LIABILITIES DERIVATIVE FINANCIAL INSTRUMENTS DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO NON-CURRENT AVAILABLE FOR SALE ASSETS 0 0 DISCONTINUED OPERATIONS 0 0 OTHER 30000000 STOCKHOLDERS' EQUITY CONTROLLING INTEREST SOCIAL CAPITAL SHARES REPURCHASED -12,848,357 -12,848,448 PREMIUM ON ISSUANCE OF SHARES CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 OTHER CAPITAL CONTRIBUTED 0 0 RETAINED EARNINGS (ACCUMULATED LOSSES) LEGAL RESERVE OTHER RESERVES 0 0 RETAINED EARNINGS NET INCOME FOR THE YEAR OTHER -3,927,168 -4,086,740 OTHER ACCUMULATED COMPREHENSIVE RESULTS (NET OF TAX) EARNINGS PER PROPERTY REASSESSMENT 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS RESULT FOR FOREIGN CURRENCY CONVERSION CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -140,103 -140,944 CHANGES IN FAIR VALUE OF OTHER ASSETS PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES OTHER COMPREHENSIVE RESULT 0 0 NON-CONTROLLING INTEREST DATA INFORMATION AS OF MARCH 31, 2, 2013 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT FOREIGN CURRENCY LIABILITIES SHORT-TERM FOREIGN CURRENCY LIABILITIES LONG-TERM CAPITAL STOCK NOMINAL RESTATEMENT OF CAPITAL STOCK PENSIONS AND SENIORITY PREMIUMS NUMBER OF EXECUTIVES (*) 72 72 NUMBER OF EMPLOYEES (*) NUMBER OF WORKERS (*) 0 0 NUMBER OF OUTSTANDING SHARES (*) NUMBER OF REPURCHASED SHARES (*) RESTRICTED CASH (1) 0 0 0 DEBT OF NON-CONSOLIDATED COMPANIES GUARANTEED 0 0 0 (1) THIS CONCEPT MUST BE COMPLETED WHEN GUARANTEES HAVE BEEN PROVIDED AFFECTING CASH AND CASH EQUIVALENTS (*) DATA IN UNITS STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME SERVICES SALE OF GOODS INTEREST 0 0 0 0 ROYALTIES DIVIDENDS 0 0 0 0 LEASE CONSTRUCTION 0 0 0 0 OTHER 0 0 0 0 COST OF SALES GROSS PROFIT (LOSS) GENERAL EXPENSES INCOME (LOSS) BEFORE OTHER INCOME AND EXPENSES, NET OTHER INCOME AND (EXPENSE), NET -161,846 -161,846 OPERATING INCOME (LOSS) FINANCE INCOME INTEREST INCOME FOREIGN EXCHANGE GAIN, NET 0 0 DERIVATIVES GAIN, NET 0 0 0 0 EARNINGS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS 0 0 0 0 OTHER 0 0 0 0 FINANCE EXPENSE INTEREST EXPENSE FOREIGN EXCHANGE LOSS, NET 0 0 DERIVATIVES LOSS, NET LOSS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS 0 0 0 0 OTHER 0 0 0 0 FINANCE INCOME (EXPENSE) NET -1,117,827 -1,117,827 -839,491 -839,491 PARTICIPATION IN THE RESULTS OF ASSOCIATES AND JOINT VENTURES -198,597 -198,597 -261,539 -261,539 INCOME (LOSS) BEFORE INCOME TAXES INCOME TAXES INCOME TAX, CURRENT INCOME TAX, DEFERRED -289,031 -289,031 -1,481,635 -1,481,635 INCOME (LOSS) FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET 0 0 0 0 NET INCOME (LOSS) NET INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET INCOME (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST NET INCOME (LOSS) PER BASIC SHARE NET INCOME (LOSS) PER DILUTED SHARE STATEMENTS OF COMPREHENSIVE INCOME OTHER COMPREHENSIVE INCOME (NET OF INCOME TAXES) FOR THE THREE MONTHS ENDED MARCH 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME (LOSS) ITEMS NOT TO BE RECLASSIFIED INTO RESULTS EARNINGS PER PROPERTY REASSESSMENT 0 0 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS 0 0 0 0 PARTICIPATION IN RESULTS FOR REVALUATION OF PROPERTIES OF ASSOCIATES AND JOINT VENTURES 0 0 0 0 ITEMS THAT MAY BE SUBSEQUENTLY RECLASSIFIED INTO RESULTS RESULT FOR FOREIGN CURRENCY CONVERSION -33,462 -33,462 -166,179 -166,179 CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -25,081 -25,081 CHANGES IN FAIR VALUE OF OTHER ASSETS -2,387 -2,387 -49,915 -49,915 PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES OTHER COMPREHENSIVE INCOME 0 0 0 0 TOTAL OTHER COMPREHENSIVE INCOME -95,922 -95,922 COMPREHENSIVE INCOME (LOSS) COMPREHENSIVE (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST COMPREHENSIVE (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION FOR THE THREE MONTHS ENDED MARCH 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER OPERATING DEPRECIATION AND AMORTIZATION EMPLOYEES' PROFIT SHARING, CURRENT STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION (TWELVE MONTHS) FOR THE THREE MONTHS ENDED MARCH 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT YEAR CURRENT PREVIOUS NET INCOME (**) OPERATING INCOME (LOSS) (**) CONTROLLING INTEREST NET INCOME (LOSS) (**) NET INCOME (LOSS) (**) OPERATING DEPRECIATION AND AMORTIZATION (**) (**) INFORMATION FOR THE LAST TWELVE MONTHS STATEMENTS OF CASH FLOWS (INDIRECT METHOD) FOR THE THREE MONTHS ENDED MARCH 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR AMOUNT AMOUNT OPERATING ACTIVITIES INCOME (LOSS) BEFORE INCOME TAXES + (-) ITEMS NOT REQUIRING CASH + ESTIMATES FOR THE PERIOD + PROVISIONS FOR THE PERIOD 0 0 + (-) OTHER UNREALIZED ITEMS + (-) ITEMS RELATED TO INVESTING ACTIVITIES + DEPRECIATION AND AMORTIZATION FOR THE PERIOD (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT + (-) LOSS (REVERSION) IMPAIRMENT 0 0 (-) + EQUITY IN RESULTS OF AFFILIATES AND JOINT VENTURES (-) DIVIDENDS RECEIVED 0 0 (-) INTEREST INCOME (-) FOREIGN EXCHANGE FLUCTUATION (-) + OTHER ITEMS + (-) ITEMS RELATED TO FINANCING ACTIVITIES (+) ACCRUED INTEREST (+) FOREIGN EXCHANGE FLUCTUATION (+) FINANCIAL OPERATIONS OF DERIVATIVES + (-) OTHER ITEMS CASH FLOW BEFORE INCOME TAX CASH FLOWS PROVIDED OR USED IN OPERATION + (-) DECREASE (INCREASE) IN CUSTOMERS + (-) DECREASE (INCREASE) IN INVENTORIES + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLES AND OTHER ASSETS + (-) INCREASE (DECREASE) IN SUPPLIERS + (-) INCREASE (DECREASE) IN OTHER LIABILITIES + (-) INCOME TAXES PAID OR RETURNED NET CASH FLOWS FROM OPERATING ACTIVITIES 3,545,163 INVESTING ACTIVITIES NET CASH FLOWS FROM INVESTING ACTIVITIES (-) PERMANENT INVESTMENTS IN SHARES + DISPOSITION OF PERMANENT INVESTMENT IN SHARES 0 0 (-) INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT + SALE OF PROPERTY, PLANT AND EQUIPMENT (-) TEMPORARY INVESTMENTS + DISPOSITION OF TEMPORARY INVESTMENTS (-) INVESTMENT IN INTANGIBLE ASSETS + DISPOSITION OF INTANGIBLE ASSETS 0 0 (-) BUSINESS ACQUISITIONS 0 0 + BUSINESS DISPOSITIONS 0 0 + DIVIDEND RECEIVED 0 0 + INTEREST RECEIVED 0 0 + (-) DECREASE (INCREASE) IN ADVANCES AND LOANS TO THIRD PARTIES 0 0 + (-) OTHER ITEMS FINANCING ACTIVITIES NET CASH FLOWS FROM FINANCING ACTIVITIES + BANK FINANCING 0 0 + STOCK MARKET FINANCING 0 0 + OTHER FINANCING 0 0 (-) BANK FINANCING AMORTIZATION (-) STOCK MARKET FINANCING AMORTIZATION 0 0 (-) OTHER FINANCING AMORTIZATION + (-) INCREASE (DECREASE) IN CAPITAL STOCK 0 0 (-) DIVIDENDS PAID 0 0 + PREMIUM ON ISSUANCE OF SHARES 0 0 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 (-) INTEREST EXPENSE (-) REPURCHASE OF SHARES 0 0 +(-) OTHER ITEMS NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS CHANGES IN THE VALUE OF CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing CONCEPTS CAPITAL STOCK SHARES REPURCHASED ADDITIONAL PAID-IN CAPITAL CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES OTHER CAPITAL CONTRIBUTED RETAINED EARNINGS OR ACCUMULATED LOSSES ACCUMULATED OTHER COMPREHENSIVE INCOME (NET OF INCOME TAX) CONTROLLING INTEREST NON-CONTROLLING INTEREST TOTAL STOCKHOLDERS’ EQUITY RESERVES RETAINED EARNINGS (ACCUMULATED LOSSES) BALANCE AT JANUARY 1, 2013 -13,103,223 0 0 RETROSPECTIVE ADJUSTMENT 0 0 0 0 0 0 -101,815 0 -101,815 -1,087 -102,902 APPLICATION OF OTHER COMPREHENSIVE INCOME TO RETAINED EARNINGS 0 0 0 0 0 0 0 0 0 0 0 ESTABLISHMENT OF RESERVES 0 0 0 0 0 0 0 0 0 0 0 DIVIDENDS DECLARED 0 0 0 0 0 0 0 0 0 -18,854 -18,854 (DECREASE) INCREASE OF CAPITAL 0 0 0 0 0 0 0 0 0 0 0 REPURCHASE OF SHARES 0 -18,344 0 0 0 0 0 0 -18,344 0 -18,344 (DECREASE) INCREASE IN ADDITIONAL PAID-IN CAPITAL 0 0 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 0 0 0 0 OTHER 0 0 0 0 0 0 50 COMPREHENSIVE INCOME 0 0 0 0 0 0 -98,851 BALANCE AT MARCH 31, 2013 -13,029,771 0 0 BALANCE AT JANUARY 1, 2014 -12,848,448 0 0 RETROSPECTIVE ADJUSTMENT 0 0 0 0 0 0 0 0 0 0 0 APPLICATION OF OTHER COMPREHENSIVE INCOME TO RETAINED EARNINGS 0 0 0 0 0 0 0 0 0 0 0 ESTABLISHMENT OF RESERVES 0 0 0 0 0 0 0 0 0 0 0 DIVIDENDS DECLARED 0 0 0 0 0 0 0 0 0 -25,724 -25,724 (DECREASE) INCREASE OF CAPITAL 0 0 0 0 0 0 0 0 0 0 0 REPURCHASE OF SHARES 0 -296 0 0 0 0 0 0 -296 0 -296 (DECREASE) INCREASE IN ADDITIONAL PAID-IN CAPITAL 0 0 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 0 0 0 0 OTHER 0 0 0 0 0 0 -8,414 COMPREHENSIVE INCOME 0 0 0 0 0 0 BALANCE AT MARCH 31, 2014 -12,848,357 0 0 MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 01 YEAR: 2014 GRUPO TELEVISA, S.A.B. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED Final Printing MEXICO CITY, D.F., APRIL 28, 2014—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED RESULTS FOR FIRST-QUARTER 2014. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”). THE FOLLOWING INFORMATION SETS FORTH CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE QUARTERS ENDED MARCH 31, 2, AS WELL AS THE PERCENTAGE THAT EACH LINE REPRESENTS OF NET SALES AND THE PERCENTAGE CHANGE WHEN COMPARING 2: NET SALES NET SALES INCREASED 9.0% TO PS.16,924.0 MILLION IN FIRST-QUARTER 2,519.5 MILLION IN FIRST-QUARTER 2013. THIS INCREASE WAS MAINLY ATTRIBUTABLE TO REVENUE GROWTH IN TELECOMMUNICATIONS, SKY, AND CONTENT SEGMENTS. OPERATING SEGMENT INCOME INCREASED 7.1%, REACHING PS.6,079.7 MILLION WITH A MARGIN OF 35.3% IN FIRST-QUARTER 2,675.9 MILLION WITH A MARGIN OF 35.9% IN FIRST-QUARTER 2013. NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY DECREASED TO PS.853.9 MILLION IN FIRST QUARTER 2,069.7 MILLION IN FIRST QUARTER 2013. THE NET DECREASE OF PS.215.8 MILLION PRIMARILY REFLECTED (I) A PS.496.1 MILLION INCREASE IN OTHER EXPENSE, NET, AS A RESULT OF THE ABSENCE OF OTHER INCOME FROM UNIVISION IN THE AMOUNT OF US$30 MILLION (PS.370.2 MILLION) IN FIRST QUARTER 2; AND (II) A PS.278.3 MILLION INCREASE IN FINANCE EXPENSE, NET. THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET BY (I) A PS.272.6 MILLION DECREASE IN INCOME TAXES; (II) A PS.133.6 DECREASE IN NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS; (III) A PS.89.5 MILLION INCREASE IN OPERATING INCOME BEFORE OTHER (EXPENSE) INCOME, NET; AND (IV) A PS.62.9 MILLION DECREASE IN SHARE OF LOSS OF JOINT VENTURES AND ASSOCIATES, NET. FIRST-QUARTER RESULTS BY BUSINESS SEGMENT IN ORDER TO SIMPLIFY OUR REPORTING, STARTING THIS QUARTER, WE WILL BE INCLUDING OUR PUBLISHING BUSINESS AS PART OF OUR OTHER BUSINESSES SEGMENT. THE FOLLOWING INFORMATION PRESENTS FIRST-QUARTER CONSOLIDATED RESULTS ENDED MARCH 31, 2, FOR EACH OF OUR BUSINESS SEGMENTS. CONSOLIDATED RESULTS FOR 2: CONTENT FIRST-QUARTER SALES INCREASED 4.6% TO PS.6,641.8 MILLION COMPARED WITH PS.6,348.1 MILLION IN FIRST-QUARTER 2013. ADVERTISING ADVERTISING REVENUE INCREASED BY 8.2% TO PS.4,552.6 MILLION COMPARED WITH PS.4,207.7 MILLION IN FIRST-QUARTER 2013. IN SPITE OF A CHALLENGING ECONOMIC ENVIRONMENT, THESE RESULTS REFLECT STRONGER ADVERTISING REVENUES IN OUR BROADCASTING CHANNELS AND PAY-TV NETWORKS. ON OUR FREE-TO-AIR CHANNELS THE HEALTH AND PERSONAL CARE CATEGORIES PERFORMED PARTICULARLY WELL. ADVERTISING IN PAY-TV NETWORKS INCREASED 41.1% AND REPRESENTED 5.8% OF OUR ADVERTISING REVENUES. NETWORK SUBSCRIPTION REVENUE FIRST-QUARTER NETWORK SUBSCRIPTION REVENUE DECREASED BY 21.0% TO PS.688.1 MILLION COMPARED WITH PS.870.9 MILLION IN FIRST-QUARTER 2013. THESE RESULTS REFLECT FORGONE REVENUE AS A RESULT OF THE IMPLEMENTATION OF THE MUST-OFFER RULING THAT CAME INTO EFFECT WITH THE CONSTITUTIONAL REFORM IN MATTERS OF TELECOMMUNICATIONS. AMONG OTHER MEASURES, THIS REFORM REQUIRES US TO ALLOW THE RETRANSMISSION FREE OF CHARGE AND ON A NON-DISCRIMINATORY BASIS OF FREE-TO-AIR TELEVISION SIGNALS TO PAY-TV LICENSEES THAT OPERATE IN THE SAME AREA OF GEOGRAPHIC COVERAGE, SUBJECT TO CERTAIN CONDITIONS BEING MET. LICENSING AND SYNDICATION FIRST-QUARTER LICENSING AND SYNDICATION REVENUE INCREASED BY 10.4% TO PS.1,401.1 MILLION COMPARED WITH PS.1,269.5 MILLION IN FIRST-QUARTER 2013. THE INCREASE IS EXPLAINED MAINLY BY AN INCREASE OF 13.1% IN ROYALTIES FROM UNIVISION TO US$64.8 MILLION IN FIRST-QUARTER 2$57.3 MILLION IN FIRST-QUARTER 2013. THE OTHER REVENUE COMPONENTS OF LICENSING AND SYNDICATION, ROYALTIES FROM NETFLIX AND EXPORTS TO THE REST OF THE WORLD, REMAINED RELATIVELY STABLE. FIRST-QUARTER OPERATING SEGMENT INCOME INCREASED 0.9% TO PS.2,400.1 MILLION COMPARED WITH PS.2,378.6 MILLION IN FIRST-QUARTER 2013. THE MARGIN WAS 36.1%. THE DROP IN THE MARGIN OF -OFFER RULING. EXCLUDING THE EFFECT OF THE RULING, MARGINS WOULD HAVE EXPANDED BY APPROXIMATELY SKY FIRST-QUARTER SALES INCREASED BY 9.7% TO PS.4,199.2 MILLION COMPARED WITH PS.3,826.8 MILLION IN FIRST-QUARTER 2013. THE INCREASE WAS DRIVEN BY THE GROWTH IN THE SUBSCRIBER BASE IN MEXICO, WHICH IS EXPLAINED BY THE SUCCESS OF SKY’S LOW-COST OFFERINGS. THE NUMBER OF NET ACTIVE SUBSCRIBERS INCREASED BY 138,,154,, 2014, COMPARED WITH 5,413,, 2013. SKY ENDED THE QUARTER WITH 202, FIRST-QUARTER OPERATING SEGMENT INCOME INCREASED 10.1% TO PS.1,947.7 MILLION COMPARED WITH PS.1,768.5 MILLION IN FIRST-QUARTER 2013, AND THE MARGIN WAS 46.4%, PRACTICALLY FLAT FROM SAME QUARTER LAST YEAR. SKY BENEFITED FROM LOWER PROGRAMMING COSTS RESULTING FROM THE MUST-OFFER RULING, WHICH WERE ALMOST ENTIRELY COMPENSATED BY HIGHER PROGRAMMING EXPENSES RELATED MAINLY TO THE TRANSMISSION OF CERTAIN MATCHES OF THE 2 TELECOMMUNICATIONS FIRST-QUARTER SALES INCREASED 15.7% TO PS.4,600.6 MILLION COMPARED WITH PS.3,976.5 MILLION IN FIRST-QUARTER 2013. OUR THREE CABLE COMPANIES CONTINUE TO BENEFIT FROM THE FAST ADOPTION OF VOICE AND DATA SERVICES. AS OF THE END OF FIRST QUARTER 2014, VOICE TO VIDEO PENETRATION REACHED 37% AND DATA TO VIDEO PENETRATION REACHED 69%. VOICE AND DATA REVENUE GENERATING UNITS, OR THE "RGUS", GREW 20.1% AND 26.4% COMPARED WITH FIRST-QUARTER 2013, RESPECTIVELY, AND VIDEO RGUS GREW 6.5%. BESTEL REVENUES INCREASED 14.0% COMPARED WITH FIRST-QUARTER 2 THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR EACH OF OUR THREE CABLE SUBSIDIARIES AS OF MARCH 31, 2014: THE SUBSCRIBER BASE OF CABLEVISIÓN OF VIDEO, BROADBAND AND VOICE AS OF MARCH 31, 2,641, 684,,272 SUBSCRIBERS, RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS OF VIDEO, BROADBAND AND VOICE AS OF MARCH 31, 2,195,801, 743,,891 SUBSCRIBERS, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI OF VIDEO, BROADBAND AND VOICE AS OF MARCH 31, 2,288, 321,,716 SUBSCRIBERS, RESPECTIVELY. THE RGUS OF CABLEVISIÓN, CABLEMÁS AND TVI AS OF MARCH 31, 2,967,878, 2,302,,684, RESPECTIVELY. FIRST-QUARTER OPERATING SEGMENT INCOME INCREASED 14.8% TO PS.1,627.2 MILLION COMPARED WITH PS.1,417.9 MILLION IN FIRST-QUARTER 2013, AND THE MARGIN WAS 35.4%, PRACTICALLY FLAT WITH SAME QUARTER LAST YEAR. OUR TELECOMMUNICATIONS BUSINESS BENEFITED FROM LOWER PROGRAMMING COSTS AS A RESULT OF THE MUST-OFFER RULING, WHICH WERE PARTIALLY COMPENSATED BY HIGHER PERSONNEL COSTS AND SELLING EXPENSES. THESE ARE A RESULT OF THE EFFORTS WE INITIATED IN THE THIRD QUARTER 2 THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR FOUR TELECOMMUNICATIONS SUBSIDIARIES FOR THE QUARTER: THE REVENUES FOR THE QUARTER OF CABLEVISIÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.1,557.4 MILLION, PS.1,650.7 MILLION, PS.736.5 MILLION AND PS.765.8 MILLION, RESPECTIVELY. THE OPERATING SEGMENT INCOME FOR THE QUARTER OF CABLEVISIÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.644.5 MILLION, PS.562.7 MILLION, PS.328.8 MILLION AND PS.195.9 MILLION, RESPECTIVELY. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS IN REVENUES OF PS.109.8 MILLION IN THE FIRST-QUARTER 2014, OR PS.104.7 MILLION IN OPERATING SEGMENT INCOME IN THE FIRST-QUARTER 2014, WHICH ARE INCLUDED IN THE CONSOLIDATED RESULTS OF TELECOMMUNICATIONS. OTHER BUSINESSES FIRST-QUARTER SALES INCREASED 7.6% TO PS.1,787.5 MILLION COMPARED WITH PS.1,661.6 MILLION IN FIRST-QUARTER 2013. BUSINESSES THAT PERFORMED WELL INCLUDE FEATURE-FILM DISTRIBUTION, GAMING, RADIO, AND SOCCER. THE SOCCER BUSINESS BENEFITED FROM PLAYER-RELATED TRANSACTIONS AND HIGHER TICKET SALES, WHILE THE RADIO BUSINESS SAW AN INCREASE IN ADVERTISING REVENUES. FINALLY, THE FEATURE-FILM DISTRIBUTION BUSINESS DISTRIBUTED HITS SUCH AS “CÁSESE QUIEN PUEDA” AND “THE HUNGER GAMES: CATCHING FIRE”. THIS EFFECT WAS PARTIALLY COMPENSATED BY LOWER REVENUES IN OUR PUBLISHING AND PUBLISHING DISTRIBUTION BUSINESSES. FIRST-QUARTER OPERATING SEGMENT INCOME DECREASED 5.6% TO PS.104.7 MILLION COMPARED WITH PS.110.9 MILLION IN FIRST-QUARTER 2013, MAINLY REFLECTING HIGHER COSTS IN THE SOCCER, RADIO, FEATURE-FILM DISTRIBUTION, AND GAMING BUSINESS. THIS EFFECT WAS PARTIALLY COMPENSATED BY LOWER COSTS AND EXPENSES IN OUR PUBLISHING BUSINESS. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR THE FIRST-QUARTER 2, RESPECTIVELY. CORPORATE EXPENSES SHARE-BASED COMPENSATION EXPENSE IN FIRST QUARTER 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE CONDITIONALLY SOLD TO OFFICERS AND EMPLOYEES AND IS RECOGNIZED OVER THE VESTING PERIOD. OTHER EXPENSE OR INCOME, NET OTHER EXPENSE, NET, INCREASED BY PS.496.1 MILLION TO PS.161.8 MILLION FOR THE FIRST QUARTER 2014, COMPARED WITH OTHER INCOME, NET, OF PS.334.3 MILLION FOR THE FIRST QUARTER 2013. THIS INCREASE PRIMARILY REFLECTED THE ABSENCE OF OTHER INCOME FROM UNIVISION IN THE AMOUNT OF US$30 MILLION (PS.370.2 MILLION) IN THE FIRST QUARTER 2, IT ALSO REFLECTED A HIGHER LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT AND AN INCREASE IN EXPENSES RELATED TO FINANCIAL ADVISORY AND PROFESSIONAL SERVICES. NON-OPERATING RESULTS FINANCE EXPENSE, NET THE FOLLOWING INFORMATION SETS FORTH THE FINANCE EXPENSE (INCOME), NET, STATED IN MILLIONS OF MEXICAN PESOS FOR THE QUARTERS ENDED MARCH 31, 2: FINANCE EXPENSE, NET, INCREASED BY PS.278.3 MILLION, OR 33.2%, TO PS.1,117.8 MILLION FOR THE FIRST QUARTER 2(I) A PS.156.1 MILLION INCREASE IN FOREIGN EXCHANGE LOSS TO PS.108.8 MILLION IN FIRST-QUARTER 2-QUARTER 2013, RESULTING PRIMARILY FROM AN UNFAVORABLE EFFECT OF AN AVERAGE 1.3% DEPRECIATION OF THE MEXICAN PESO AGAINST THE US DOLLAR IN THE FIRST QUARTER 2% APPRECIATION IN THE FIRST QUARTER 2013; (II) A PS.134.9 MILLION INCREASE IN INTEREST EXPENSE TO PS.1,239.4 MILLION IN THE FIRST-QUARTER 2,104.5 MILLION IN THE FIRST-QUARTER 2013, DUE PRIMARILY TO A HIGHER AVERAGE PRINCIPAL AMOUNT OF DEBT AND FINANCE LEASE OBLIGATIONS IN THE FIRST QUARTER 2014; AND (III) A PS.30.5 MILLION DECREASE IN INTEREST INCOME TO PS.271.4 MILLION IN THE FIRST-QUARTER 2-QUARTER 2013, PRIMARILY EXPLAINED BY A LOWER AVERAGE OF CASH, CASH EQUIVALENTS AND TEMPORARY INVESTMENTS IN THE FIRST QUARTER 2014. THESE UNFAVORABLE EFFECTS WERE PARTIALLY OFFSET BY A PS.43.2 MILLION DECREASE IN OTHER FINANCE EXPENSE, NET, TO PS.41.0 MILLION IN THE FIRST-QUARTER 2-QUARTER 2 SHARE OF LOSS OF JOINT VENTURES AND ASSOCIATES, NET SHARE OF LOSS OF JOINT VENTURES AND ASSOCIATES, NET, DECREASED BY PS.62.9 MILLION, OR 24.1%, TO PS.198.6 MILLION IN THE FIRST QUARTER 2, NET, FOR THE FIRST QUARTER 2, OUR 50% JOINT VENTURE IN THE IUSACELL TELECOM BUSINESS, WHICH WAS PARTIALLY OFFSET BY OUR SHARE OF INCOME OF BMP. INCOME TAXES INCOME TAXES DECREASED BY PS.272.6 MILLION, OR 36.1%, TO PS.483.5 MILLION IN THE FIRST QUARTER 2 NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS DECREASED BY PS.133.6 MILLION, OR 28.8%, TO PS.329.9 MILLION IN THE FIRST QUARTER 2-CONTROLLING INTERESTS IN OUR TELECOMMUNICATIONS SEGMENT. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING THE FIRST QUARTER 2014, WE INVESTED APPROXIMATELY US$190.6 MILLION IN PROPERTY, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$93.9 MILLION FOR OUR TELECOMMUNICATIONS SEGMENT, U.S.$73.4 MILLION FOR OUR SKY SEGMENT, AND US$23.3 MILLION FOR OUR CONTENT SEGMENT AND OTHER BUSINESSES. OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR TELECOMMUNICATIONS SEGMENT DURING THE FIRST QUARTER 2$16.6 MILLION FOR CABLEVISIÓN, US$52.8 MILLION FOR CABLEMÁS, US$22.6 MILLION FOR TVI, AND US$1.9 MILLION FOR BESTEL. DEBT AND FINANCE LEASE OBLIGATIONS THE FOLLOWING INFORMATION SETS FORTH OUR TOTAL DEBT AND FINANCE LEASE OBLIGATIONS AS OF MARCH 31, 2, 2013. AMOUNTS ARE STATED IN MILLIONS OF MEXICAN PESOS: THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.59,966.3 MILLION AND PS.60,055.8 MILLION AS OF MARCH 31, 2, 2013, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF LONG-TERM DEBT IN THE AMOUNT OF PS.329.4 MILLION AND PS.312.7 MILLION, RESPECTIVELY. ADDITIONALLY, WE HAD FINANCE LEASE OBLIGATIONS IN THE AMOUNT OF PS.4,765.7 MILLION AND PS.4,919.2 MILLION AS OF MARCH 31, 2, 2013, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.328.5 MILLION AND PS.424.7 MILLION, RESPECTIVELY. AS OF MARCH 31, 2014, OUR CONSOLIDATED NET DEBT POSITION (TOTAL DEBT LESS CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NON-CURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS) WAS PS.33,041.8 MILLION. THE AGGREGATE AMOUNT OF NON-CURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF MARCH 31, 2,747.1 MILLION. SHARES OUTSTANDING AS OF MARCH 31, 2, 2013, OUR SHARES OUTSTANDING AMOUNTED TO 335,485.2 MILLION AND 335,, RESPECTIVELY, AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,867.4 MILLION AND 2,867.5 MILLION CPO EQUIVALENTS, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF MARCH 31, 2, 2013, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 573.5 MILLION AND 573.5 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. ABOUT TELEVISA TELEVISA IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT OPERATES FOUR BROADCAST CHANNELS IN MEXICO CITY, PRODUCES AND DISTRIBUTES 24 PAY-TV BRANDS FOR DISTRIBUTION IN MEXICO AND THE REST OF THE WORLD, AND EXPORTS ITS PROGRAMS AND FORMATS TO THE U.S. THROUGH UNIVISION COMMUNICATIONS INC. (“UNIVISION”) AND TO OTHER TELEVISION NETWORKS IN OVER 50 COUNTRIES. TELEVISA IS ALSO AN ACTIVE PARTICIPANT IN MEXICO’S TELECOMMUNICATIONS INDUSTRY. IT HAS A MAJORITY INTEREST IN SKY, A LEADING DIRECT-TO-HOME SATELLITE TELEVISION SYSTEM OPERATING IN MEXICO, THE DOMINICAN REPUBLIC AND CENTRAL AMERICA AND IN FOUR TELECOMMUNICATIONS BUSINESSES: CABLEVISIÓN, CABLEMÁS, TVI, AND BESTEL. THROUGH ITS CABLE COMPANIES, TELEVISA OFFERS VIDEO, VOICE, AND BROADBAND SERVICES. TELEVISA ALSO HAS INTERESTS IN MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. IN ADDITION, TELEVISA HAS A 50% EQUITY STAKE IN GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”), THE CONTROLLING COMPANY OF GRUPO IUSACELL, S.A. DE C.V. (“IUSACELL”), MEXICO’S THIRD LARGEST MOBILE TELECOM PROVIDER IN TERMS OF SUBSCRIBERS. IN THE UNITED STATES, TELEVISA HAS EQUITY AND DEBENTURES THAT, UPON CONVERSION AND SUBJECT TO ANY NECESSARY APPROVAL FROM THE FEDERAL COMMUNICATIONS COMMISSION (“FCC”) IN THE UNITED STATES, WOULD REPRESENT APPROXIMATELY 38% ON A FULLY DILUTED, AS-CONVERTED BASIS OF THE EQUITY CAPITAL IN BROADCASTING MEDIA PARTNERS, INC. (“BMP”), THE CONTROLLING COMPANY OF UNIVISION, THE LEADING MEDIA COMPANY SERVING THE UNITED STATES HISPANIC MARKET. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. THE FINANCIAL INSTITUTIONS THAT PERFORM FINANCIAL ANALYSIS ON THE SECURITIES OF GRUPO TELEVISA, S.A.B. ARE AS FOLLOWS: INSTITUTION: BBVA BANCOMER BTG PACTUAL CREDIT SUISSE GBM CASA DE BOLSA GOLDMAN SACHS HSBC INVEX ITAÚ SECURITIES JPMORGAN MAXIM GROUP MERRILL LYNCH MORGAN STANLEY NEW STREET SANTANDER SCOTIABANK UBS MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 01 YEAR: 2014 GRUPO TELEVISA, S.A.B. FINANCIAL STATEMENT NOTES CONSOLIDATED Final Printing GRUPO TELEVISA, S.A.B. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2, 2013 AND FOR THE THREE MONTHS ENDED MARCH 31, 2 (IN THOUSANDS OF MEXICAN PESOS, EXCEPT PER CPO AND PER SHARE AMOUNTS) 1. BASIS OF PREPARATION AND ACCOUNTING POLICIES: THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF GRUPO TELEVISA, S.A.B. (THE "COMPANY") AND SUBSIDIARIES (COLLECTIVELY, THE "GROUP"), AS OF MARCH 31, 2, 2013, AND FOR THE THREE MONTHS ENDED MARCH 31, 2, ARE UNAUDITED, AND HAVE BEEN PREPARED BY USING THE GUIDELINES PROVIDED BY THE INTERNATIONAL ACCOUNTING STANDARD 34, INTERIM FINANCIAL REPORTING. IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS NECESSARY FOR A FAIR PRESENTATION OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN INCLUDED THEREIN. THESE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SHOULD BE READ IN CONJUNCTION WITH THE GROUP'S AUDITED CONSOLIDATED FINANCIAL STATEMENTS AND NOTES THERETO FOR THE YEARS ENDED DECEMBER 31, 2, WHICH HAVE BEEN PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS AS ISSUED BY THE INTERNATIONAL ACCOUNTING STANDARDS BOARD, AND INCLUDE, AMONG OTHER DISCLOSURES, THE GROUP'S MOST SIGNIFICANT ACCOUNTING POLICIES, WHICH WERE APPLIED ON A CONSISTENT BASIS AS OF MARCH 31, 2014, EXCEPT FOR THE MATTERS DISCUSSED IN THE FOLLOWING PARAGRAPHS. IN THE FIRST QUARTER OF 2013, THE GROUP ADOPTED THE PROVISIONS OF THE INTERNATIONAL ACCOUNTING STANDARD (“IAS”) 19, EMPLOYEE BENEFITS, AS AMENDED IN 2011, WHICH BECAME EFFECTIVE ON JANUARY 1, 2013. THE AMENDED IAS 19 ELIMINATED THE CORRIDOR APPROACH FOR THE RECOGNITION OF ACTUARIAL GAINS AND LOSSES, AND REQUIRES THE CALCULATION OF FINANCE COSTS ON A NET FUNDING BASIS. ALSO, THE AMENDED IAS 19 REQUIRES THE RECOGNITION OF PAST SERVICE COST AS AN EXPENSE AT THE EARLIER OF THE FOLLOWING DATES: (I) WHEN THE PLAN AMENDMENT OR CURTAILMENT OCCURS AND (II) WHEN THE ENTITY RECOGNIZES RELATED RESTRUCTURING COSTS OR TERMINATION BENEFITS. AS A RESULT OF THE ADOPTION OF THE AMENDED IAS 19, THE GROUP ADJUSTED A CONSOLIDATED UNAMORTIZED PAST SERVICE COST BALANCE IN THE AGGREGATE AMOUNT OF PS.102,, 2013. IN APRIL 2014, THE GROUP ADJUSTED ITS SEGMENT REPORTING. THE GROUP’S PUBLISHING BUSINESS, WHICH WAS PREVIOUSLY PRESENTED AS A SEPARATE REPORTABLE SEGMENT, IS CLASSIFIED INTO THE OTHER BUSINESSES SEGMENT BEGINNING IN THE FIRST QUARTER OF 2014, SINCE ITS OPERATIONS BECAME NO LONGER SIGNIFICANT TO THE GROUP’S CONSOLIDATED FINANCIAL STATEMENTS TAKEN AS A WHOLE. AS A RESULT, THE FIGURES OF THE OTHER BUSINESSES SEGMENT FOR THE FIRST QUARTER OF 2 THESE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS WERE AUTHORIZED FOR ISSUANCE ON APRIL 25, 2’S CHIEF FINANCIAL OFFICER. 2. PROPERTY, PLANT AND EQUIPMENT: PROPERTY, PLANT AND EQUIPMENT AS OF MARCH 31, 2, 2: BUILDINGS Ps. Ps. BUILDING IMPROVEMENTS TECHNICAL EQUIPMENT SATELLITE TRANSPONDERS FURNITURE AND FIXTURES TRANSPORTATION EQUIPMENT COMPUTER EQUIPMENT LEASEHOLD IMPROVEMENTS ACCUMULATED DEPRECIATION ) ) LAND CONSTRUCTION AND PROJECTS IN PROGRESS Ps. Ps. DEPRECIATION CHARGED TO INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2,375,,121,970, RESPECTIVELY. DURING THE FIRST QUARTER OF 2014, THE GROUP INVESTED PS.2,524,, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES. 3. DEBT AND FINANCE LEASE OBLIGATIONS: DEBT AND FINANCE LEASE OBLIGATIONS OUTSTANDING AS OF MARCH 31, 2, 2: U.S. DOLLAR DEBT: 6% SENIOR NOTES DUE 2018 (A) PS. PS. 6.625% SENIOR NOTES DUE 2025 (A) 8.50% SENIOR NOTES DUE 2032 (A) 6.625% SENIOR NOTES DUE 2040 (A) TOTAL U.S. DOLLAR DEBT MEXICAN PESO DEBT: 7.38% NOTES DUE 2020 (B) 8.49% SENIOR NOTES DUE 2037 (A) 7.25% SENIOR NOTES DUE 2043 (A) BANK LOANS BANK LOANS (SKY) BANK LOANS (TVI) TOTAL MEXICAN PESO DEBT TOTAL DEBT (C) LESS: SHORT-TERM DEBT AND CURRENT PORTION OF LONG-TERM DEBT LONG-TERM DEBT, NET OF CURRENT PORTION Ps. Ps. FINANCE LEASE OBLIGATIONS: SATELLITE TRANSPONDER LEASE OBLIGATION Ps. Ps. OTHER TOTAL FINANCE LEASE OBLIGATIONS LESS: CURRENT PORTION FINANCE LEASE OBLIGATIONS, NET OF CURRENT PORTION Ps. Ps. (A) THESE SENIOR NOTES ARE UNSECURED OBLIGATIONS OF THE COMPANY, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF THE COMPANY, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE LIABILITIES OF THE COMPANY’S SUBSIDIARIES. INTEREST ON THE SENIOR NOTES DUE 2018, 2025, 2032, 2037, 2, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 6.31%, 6.97%, 8.94%, 8.93%, 6.97% AND 7.62% PER ANNUM, RESPECTIVELY, AND IS PAYABLE SEMI-ANNUALLY. THESE SENIOR NOTES MAY NOT BE REDEEMED PRIOR TO MATURITY, EXCEPT (I) IN THE EVENT OF CERTAIN CHANGES IN LAW AFFECTING THE MEXICAN WITHHOLDING TAX TREATMENT OF CERTAIN PAYMENTS ON THE SECURITIES, IN WHICH CASE THE SECURITIES WILL BE REDEEMABLE, AS A WHOLE BUT NOT IN PART, AT THE OPTION OF THE COMPANY; AND (II) IN THE EVENT OF A CHANGE OF CONTROL, IN WHICH CASE THE COMPANY MAY BE REQUIRED TO REDEEM THE SECURITIES AT 101% OF THEIR PRINCIPAL AMOUNT. ALSO, THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE SENIOR NOTES DUE 2018, 2025, 2037, 2, IN WHOLE OR IN PART, AT ANY TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THESE SENIOR NOTES OR THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE SENIOR NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE U.S. OR MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES ENGAGED IN THE GROUP’S CONTENT SEGMENT TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE SENIOR NOTES DUE 2018, 2025, 2032, 2(“SEC”). THE SENIOR NOTES DUE 2(“COMISIÓN NACIONAL BANCARIA Y DE VALORES”). (B) INTEREST ON THESE NOTES (“CERTIFICADOS BURSÁTILES”) IS PAYABLE SEMI-ANNUALLY. THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THESE NOTES, IN WHOLE OR IN PART, AT ANY SEMI-ANNUAL INTEREST PAYMENT DATE AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES AND THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIESDESIGNATED BY THE COMPANY’S BOARD OF DIRECTORS, AND ENGAGED IN THE GROUP’S CONTENT SEGMENT, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. (C) TOTAL DEBT IS PRESENTED NET OF UNAMORTIZED FINANCE COSTS AS OF MARCH 31 2, 2013, IN THE AGGREGATE AMOUNT OF PS.791,,585, RESPECTIVELY. IN APRIL 2014, THE COMPANY SUCCESSFULLY PRICED LOCAL BONDS (CERTIFICADOS BURSÁTILES) FOR A PRINCIPAL AMOUNT OF PS.6,000,000 (THE “BONDS”) DUE 2% PLUS THE 28-DAY INTERBANK EQUILIBRIUM INTEREST RATE. THE COMPANY INTENDS TO USE THE NET PROCEEDS OF THE OFFERING OF THE BONDS FOR GENERAL CORPORATE PURPOSES AND WORKING CAPITAL. 4. CONTINGENCIES: THERE ARE SEVERAL LEGAL ACTIONS AND CLAIMS PENDING AGAINST THE GROUP WHICH ARE FILED IN THE ORDINARY COURSE OF BUSINESS. IN THE OPINION OF THE COMPANY’S MANAGEMENT, NONE OF THESE ACTIONS AND CLAIMS IS EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE GROUP’S FINANCIAL STATEMENTS AS A WHOLE; HOWEVER, THE COMPANY´S MANAGEMENT IS UNABLE TO PREDICT THE OUTCOME OF ANY OF THESE LEGAL ACTIONS AND CLAIMS. 5. EQUITY: THE EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY AS OF MARCH 31, 2, 2013, IS PRESENTED AS FOLLOWS: NOMINAL CAPITAL STOCK PS. PS. CUMULATIVE INFLATION ADJUSTMENT (A) TOTAL CAPITAL STOCK PS. PS. ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS ACCUMULATED OTHER COMPREHENSIVE INCOME, NET SHARES REPURCHASED ) ) NET INCOME FOR THE PERIOD EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY PS. PS. (A) ADJUSTMENT TO RECOGNIZE THE EFFECTS OF INFLATION IN CAPITAL STOCK THROUGH DECEMBER 31, 1997, DETERMINED BY APPLYING THE CHANGE IN THE MEXICAN NATIONAL CONSUMER PRICE INDEX BETWEEN THE DATES CAPITAL STOCK WAS CONTRIBUTED AND DECEMBER 31, 1997, THE DATE THROUGH WHICH THE MEXICAN ECONOMY WAS CONSIDERED HYPERINFLATIONARY UNDER THE GUIDELINES OF THE IFRS. ON APRIL 2, 2013, THE COMPANY’S STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDEND OF PS.0.35 PER CPO AND PS.0.002991452“A”, “B”, “D” AND “L”, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN MAY 2,084,192. ON DECEMBER 9, 2013, THE COMPANY´S STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDEND OF PS.0.35 PER CPO AND PS.0.002991452“A”, “B”, “D” AND “L”, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN DECEMBER 2,084,192. AS OF MARCH 31, 2014, THE NUMBER OF SHARES ISSUED, REPURCHASED AND OUTSTANDING IS PRESENTED AS FOLLOWS: ISSUED REPURCHASED AND HELD BY A COMPANY’S TRUST OUTSTANDING SERIES “A” SHARES SERIES “B” SHARES SERIES “D” SHARES SERIES “L” SHARES AS OF MARCH 31, 2014, THE COMPANY’S SHARES REPURCHASED BY THE COMPANY AND THE COMPANY’S SHARES HELD BY A SPECIAL TRUST IN CONNECTION WITH THE COMPANY’S STOCK PURCHASE PLAN AND THE LONG-TERM RETENTION PLAN ARE PRESENTED AS A CHARGE TO THE EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY, AS FOLLOWS: SERIES “A”, “B”, “D”, AND “L” SHARES IN THE FORM OF CPOS NOT IN THE FORM OF CPOS TOTAL NET COST REPURCHASE PROGRAM (1) - - - PS. - HELD BY A COMPANY TRUST (2) 19,721,897,091 7,222,762,248 26,944,659,339 ADVANCES FOR ACQUISITION OF SHARES (3) - - - PS. (1) DURING THE FIRST QUARTER 2 (2) DURING THE FIRST QUARTER, 2-TERM RETENTION PLAN ACQUIRED 15,795,, IN THE FORM OF 135,000 CPOS, IN THE AMOUNT OF PS.10,183. (3) IN CONNECTION WITH THE COMPANY’S STOCK PURCHASE PLAN AND THE LONG-TERM RETENTION PLAN. THE GROUP ACCRUED IN EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY A SHARE-BASED COMPENSATION EXPENSE OF PS.159,,, 2, RESPECTIVELY, WHICH AMOUNT WAS REFLECTED IN CONSOLIDATED OPERATING INCOME AS ADMINISTRATIVE EXPENSE. 6. FINANCE EXPENSE, NET: FINANCE (EXPENSE) INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2, INCLUDED: INTEREST EXPENSE PS. ) PS. ) FOREIGN EXCHANGE LOSS, NET ) - OTHER FINANCE EXPENSE, NET (1) ) ) FINANCE EXPENSE ) ) INTEREST INCOME (2) FOREIGN EXCHANGE GAIN, NET - FINANCE INCOME FINANCE EXPENSE, NET PS. ) PS. ) (1) IN 2, NET, INCLUDED A LOSS IN FAIR VALUE FROM AN EMBEDDED DERIVATIVE IN A HOST CONTRACT RELATED TO THE GROUP’S INVESTMENT IN CONVERTIBLE DEBENTURES ISSUED BY BMP IN THE AMOUNT OF PS.8,,841, RESPECTIVELY. IN 2, THIS LINE ITEM ALSO INCLUDED A NET LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS. (2) IN THE THREE MONTHS ENDED MARCH 31, 2, THIS LINE ITEM INCLUDED INTEREST INCOME FROM THE GROUP’S INVESTMENT IN CONVERTIBLE DEBENTURES ISSUED BY ARES AND BMP IN THE AMOUNT OF PS.142,’S INVESTMENT IN CONVERTIBLE DEBENTURES ISSUED BY BMP IN THE AMOUNT OF PS.52,131. 7. INCOME TAXES: IN THE LAST QUARTER OF 2(THE “2”), WHICH BECAME EFFECTIVE AS OF JANUARY 1, 2014. AMONG THE TAX REFORMS APPROVED BY THE MEXICAN CONGRESS, ONE OF THE MOST RELEVANT CHANGES WAS THE ELIMINATION OF THE TAX CONSOLIDATION REGIME ALLOWED FOR MEXICAN CONTROLLING COMPANIES THROUGH DECEMBER 31, 2013. THE INCOME TAX PAYABLE IN CONNECTION WITH THE ELIMINATION OF THE TAX CONSOLIDATION REGIME AMOUNTED TO AN AGGREGATE AMOUNT OF PS.6,813,, 2, 2013, OF WHICH PS.6,291,,629,-CURRENT LIABILITIES AS OF THOSE DATES, RESPECTIVELY. IN THE FIRST QUARTER OF 2013, CURRENT INCOME TAXES INCLUDED INCOME TAXES COMPUTED ON A TAX CONSOLIDATED BASIS, IETU (FLAT TAX), AND AMOUNTS RESULTING FROM INCOME TAXES RELATED TO PRIOR YEARS. THE INCOME TAX PAYABLE AS OF MARCH 31, 2, 2013, IN CONNECTION WITH THE 2, WAS AS FOLLOWS: TAX LOSSES OF SUBSIDIARIES, NET Ps. Ps. DIVIDENDS DISTRIBUTED AMONG THE GROUP’S ENTITIES - LESS: CURRENT PORTION NON-CURRENT PORTION Ps. Ps. THE DEFERRED INCOME TAXES AS OF MARCH 31, 2, 2013, WERE PRINCIPALLY DERIVED FROM: ASSETS: ACCRUED LIABILITIES Ps. Ps. ALLOWANCE FOR DOUBTFUL ACCOUNTS CUSTOMER ADVANCES INTANGIBLE ASSETS AND TRANSMISSION RIGHTS LIABILITIES: INVESTMENTS ) ) PROPERTY, PLANT AND EQUIPMENT, NET ) ) DERIVATIVE FINANCIAL INSTRUMENTS ) ) PREPAID EXPENSES AND OTHER ITEMS ) ) DEFERRED INCOME TAXES OF MEXICAN COMPANIES DEFERRED INCOME TAX OF FOREIGN SUBSIDIARIES TAX ASSET TAX LOSS CARRYFORWARDS DEFERRED INCOME TAX ASSET, NET Ps. Ps. 8. INFORMATION BY SEGMENTS AND SEASONALITY: INFORMATION BY SEGMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2: TOTAL REVENUES INTERSEGMENT REVENUES CONSOLIDATED REVENUES SEGMENT PROFIT (LOSS) 2014: CONTENT Ps. Ps. Ps. Ps. SKY TELECOMMUNICATIONS OTHER BUSINESSES SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL BEFORE OTHER EXPENSE - OTHER EXPENSE, NET - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. 2013: CONTENT Ps. Ps. Ps. Ps. SKY TELECOMMUNICATIONS OTHER BUSINESSES SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL BEFORE OTHER INCOME - OTHER INCOME, NET - - - CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. (1) CONSOLIDATED TOTALS REPRESENTS INCOME BEFORE OTHER INCOME (EXPENSE). (2) CONSOLIDATED TOTALS REPRESENTS CONSOLIDATED OPERATING INCOME. NEW SEGMENT PRESENTATION IN 2014. IN APRIL 2014, THE GROUP ADJUSTED ITS SEGMENT REPORTING. THE PUBLISHING BUSINESS, WHICH WAS PREVIOUSLY PRESENTED AS A SEPARATE REPORTABLE SEGMENT, IS CLASSIFIED INTO THE OTHER BUSINESSES SEGMENT BEGINNING IN THE FIRST QUARTER OF 2014, SINCE ITS OPERATIONS BECAME NO LONGER SIGNIFICANT TO THE GROUP’S CONSOLIDATED FINANCIAL STATEMENTS TAKEN AS A WHOLE. THE GROUP’S RESULTS OF OPERATIONS ARE SEASONAL. THE GROUP TYPICALLY RECOGNIZES A LARGE PERCENTAGE OF ITS CONSOLIDATED NET SALES (PRINCIPALLY ADVERTISING) IN THE FOURTH QUARTER IN CONNECTION WITH THE HOLIDAY SHOPPING SEASON. IN 2, THE GROUP RECOGNIZED 29.1% AND 28.6%, RESPECTIVELY, OF ITS ANNUAL CONSOLIDATED NET SALES IN THE FOURTH QUARTER OF THE YEAR. THE GROUP’S COSTS, IN CONTRAST TO ITS REVENUES, ARE MORE EVENLY INCURRED THROUGHOUT THE YEAR AND GENERALLY DO NOT CORRELATE TO THE AMOUNT OF ADVERTISING SALES. THE QUARTERLY NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY FOR THE FOUR QUARTERS ENDED MARCH 31, 2014, ARE AS FOLLOWS: QUARTER ACCUMULATED QUARTER 2ND / 13 PS. PS. 3RD / 13 4TH / 13 1ST / 14 9. CAPITAL CONTRIBUTIONS IN JOINT VENTURE: DURING THE FIRST QUARTER OF 2, 2013, THE GROUP MADE CAPITAL CONTRIBUTIONS IN CONNECTION WITH ITS 50% JOINT INTEREST IN GSF, THE PARENT COMPANY OF IUSACELL, IN THE AGGREGATE AMOUNT OF PS.260,,587,500, RESPECTIVELY. DURING THE FIRST QUARTER OF 2014, NO CAPITAL CONTRIBUTIONS WERE MADE BY THE GROUP IN CONNECTION WITH ITS 50% JOINT INTEREST IN GSF. 10. OTHER TRANSACTIONS: IN MARCH 2013, THE GROUP RECEIVED U.S.$30 MILLION FROM UNIVISION RELATED TO THE RELEASE OF CERTAIN CARRIAGE RIGHTS WITH DIRECTV HELD BY THE GROUP IN THE UNITED STATES. THE GROUP RECOGNIZED THE PAYMENT MADE BY UNIVISION ASNON-RECURRENT OTHER INCOME IN THE CONSOLIDATED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2013. IN JULY 2013, THE GROUP MADE AN INVESTMENT IN THE AMOUNT OF PS.7,000,, SUBJECT TO REGULATORY APPROVAL, WILL ALLOW THE GROUP TO ACQUIRE 95% OF THE EQUITY INTEREST OF TENEDORA ARES, S.A.P.I. DE C.V. (“ARES”), OWNER OF 51% OF THE EQUITY INTEREST OF GRUPO CABLE TV, S.A. DE C.V. (“CABLECOM”), A TELECOMMUNICATIONS COMPANY THAT OFFERS VIDEO, TELEPHONY AND DATA SERVICES IN MEXICO. IN ADDITION, ARES WILL HAVE AN OPTION TO ACQUIRE IN THE FUTURE, SUBJECT TO REGULATORY APPROVALS, THE REMAINING 49% OF THE EQUITY INTEREST OF CABLECOM. ALSO, AS PART OF THIS TRANSACTION, THE GROUP INVESTED IN A LONG-TERM DEBT INSTRUMENT ISSUED BY ARES IN THE AMOUNT OF U.S.$195 MILLION. IN THE THIRD QUARTER OF 2013, SKY ENTERED INTO AN AGREEMENT WITH DIRECTV FOR THE ACQUISITION AND LAUNCH OF A SATELLITE (“SM1”), WHICH IS EXPECTED TO BE IN SERVICE IN THE FOURTH QUARTER OF 2015. IN 2013, SKY RECOGNIZED INVESTMENTS MADE IN CONNECTION WITH THIS AGREEMENT IN THE AGGREGATE AMOUNT OF U.S.$68.7 MILLION (PS.898,413). AS OF DECEMBER 31, 2013, SKY HAD COMMITMENTS TO INVEST IN 2$60.5 MILLION (PS.791,038) AND U.S.$41.8 MILLION (PS.546,535), RESPECTIVELY. IN THE THREE MONTHS ENDED MARCH 31, 2, ROYALTY REVENUE FROM UNIVISION AMOUNTED TO PS.855,,544, RESPECTIVELY. - INVESTMENTS IN ASSOCIATES AND JOINT VENTURES CONSOLIDATED Final Printing COMPANY NAME MAIN ACTIVITIES NUMBER OF SHARES % OWNERSHIP TOTAL AMOUNT (Thousands of Mexican Pesos) ACQUISITION COST BOOK VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. PRODUCTION OF T.V. PROGRAMS BROADCASTING OF T.V. 34,151,934 33.00 141,932 60,818 2 BROADCASTING MEDIA PARTNERS, INC PROMOTION AND/OR DEVELOPMENT OF ENTERTAINMENT COMPANIES 842,850 7.81 2,584,818 2,880,513 3 GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. PROMOTION AND/OR DEVELOPMENT OF TELECOM COMPANIES 4 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 3,227,050 30.00 32,270 5,780 5 ENDEMOL MEXICO, S.A. DE C.V. PRODUCTION AND COMMERCIALIZATION OF TELEVISION PROGRAMMING 25,000 50.00 25 323 6 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. DE C.V. TELECOM 54,666,667 33.33 54,667 635,086 7 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 14,100,000 40.00 1,062,811 870,660 8 OLLIN VFX, S.A. DE C.V. TELEVISION AND CINEMA PRODUCTION 34 9 T&V S.A.S. PRODUCTION AND COMMERCIALIZATION OF TELEVISION PROGRAMMING 1,849 50.00 312 312 TOTAL INVESTMENT IN ASSOCIATES CREDITS BREAKDOWN (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing CREDIT TYPE / INSTITUTION FOREIGN INSTITUTION (YES/NOT) DATE OF CONTRACT AMORTIZATION DATE INTEREST RATE AMORTIZATION OF CREDITS DENOMINATED IN PESOS AMORTIZATION OF CREDITS IN FOREIGN CURRENCY TIME INTERVAL TIME INTERVAL CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANCO NACIONAL DE MÉXICO, S.A. NO 4/20/2006 4/20/2016 BANCO SANTANDER , S.A. NO 4/21/2006 4/21/2016 TIIE+24 BANCO MERCANTIL DEL NORTE, S.A. NO 2/24/2011 2/21/2016 TIIE+1.90 BANCO SANTANDER, S.A. NO 3/30/2011 3/30/2016 BBVA BANCOMER, S.A. NO 3/30/2011 3/30/2016 BANCO NACIONAL DE MÉXICO, S.A. NO 3/25/2011 3/23/2021 BANCO NACIONAL DE MÉXICO, S.A. NO 3/25/2011 3/23/2021 BANCO NACIONAL DE MÉXICO, S.A. NO 3/25/2011 3/23/2018 HSBC MÉXICO, S.A. NO 3/28/2011 3/30/2018 TIIE+117.5 AF BANREGIO, S.A. DE C.V. NO 10/4/2012 10/2/2017 TIIE+2.50 HSBC MÉXICO, S.A. NO 5/29/2013 5/29/2019 TIIE+1.70 OTHER TOTAL BANKS 0 0 0 0 0 0 STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SENIOR NOTES YES 5/9/2007 5/11/2037 NOTES NO 10/14/2010 10/1/2020 SENIOR NOTES YES 5/14/2013 5/14/2043 SENIOR NOTES YES 5/6/2008 5/15/2018 SENIOR NOTES YES 3/18/2005 3/18/2025 SENIOR NOTES YES 3/11/2002 3/11/2032 SENIOR NOTES YES 11/23/2009 1/15/2040 SECURED 0 0 0 0 0 0 0 0 0 0 PRIVATE PLACEMENTS UNSECURED SECURED TOTAL STOCK MARKET OTHER CURRENT AND NON-CURRENT LIABILITIES WITH COST CSI LEASING MÉXICO, S. DE R.L. DE C.V. NO 12/1/2011 10/1/2015 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD NO 8/1/2012 7/1/2020 INTELSAT GLOBALSALES & MARKETING, LTD. YES 10/1/2012 9/1/2027 IP MATRIX, S.A. DE C.V. YES 11/1/2009 11/1/2015 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD NO 8/1/2012 7/1/2021 0 TOTAL CURRENT AND NON-CURRENT LIABILITIES WITH COST SUPPLIERS VARIOUS NO 3/1/2014 3/31/2015 VARIOUS YES 3/1/2014 3/31/2015 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER CURRENT AND NON-CURRENT LIABILITIES VARIOUS NO TRANSMISSION RIGHTS NO CUSTOMER DEPOSITS AND ADVANCES NO 2 NO DERIVATIVE FINANCIAL INSTRUMENTS NO VARIOUS YES TRANSMISSION RIGHTS YES OTHER CURRENT AND NON-CURRENT LIABILITIES - - TOTAL NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $ PESOS PER U.S. DOLLAR DOES NOT INCLUDE TAX LIABILITIES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF. 21050) OF PS.83,,400,519, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. BANK LOANS AND SENIOR NOTES ARE PRESENTED NET OF UNAMORTIZED FINANCE COSTS IN THE AGGREGATE AMOUNT OF PS.791,538. MONETARY FOREIGN CURRENCY POSITION (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing FOREIGN CURRENCY POSITION (THOUSANDS OF PESOS) DOLLARS OTHER CURRENCIES TOTAL THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF PESOS MONETARY ASSETS CURRENT NON-CURRENT LIABILITIES POSITION CURRENT NON-CURRENT NET BALANCE NOTES: THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN PESOS PER SWEDISH KRONA DEBT INSTRUMENTS CONSOLIDATED Final Printing FINANCIAL RESTRICTIONS OF LONG - TERM DEBT SECURITIES THE AGREEMENTS OF THEU.S.$500 MILLION, U.S.$600 MILLION, U.S.$300 MILLION, PS.4,500 MILLION, U.S.$,, S.A.B. WITH MATURITIES IN 2018, 2025, 2032, 2037, 2, RESPECTIVELY, CONTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE AGREEMENT OF NOTES ("CERTIFICADOS BURSÁTILES") DUE 2,000 MILLION, CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. UNDER THE TERMS OF THELONG-TERM CREDIT AGREEMENTSENTERED INTO BY THE COMPANY WITH FOUR MEXICAN BANKS IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.8,600 MILLION, AND MATURITIES BETWEEN 2, THE COMPANY IS REQUIRED TO (A) MAINTAIN CERTAIN FINANCIAL COVERAGE RATIOS RELATED TO INDEBTEDNESS AND INTEREST EXPENSE AND (B) COMPLY WITH A RESTRICTIVE COVENANT ON SPIN-OFFS, MERGERS AND SIMILAR TRANSACTIONS. UNDER THE TERMS OF THE LONG-TERM LOANS ENTERED INTO BY SKY WITH TWO MEXICAN BANKS IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.3,500 MILLION, WITH A MATURITY IN 2016, AND GUARANTEED BY THE COMPANY, SKY IS REQUIRED TO MAINTAIN (A) CERTAIN FINANCIAL COVERAGE RATIOS RELATED TO INDEBTEDNESS AND INTEREST EXPENSE AND (B) CERTAIN RESTRICTIVE COVENANTS ON INDEBTEDNESS, LIENS, ASSET SALES, AND CERTAIN MERGERS AND CONSOLIDATIONS. COMPLIANCE WITH FINANCIAL RESTRICTIONS AT MARCH 31, 2014, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. SALES DISTRIBUTION BY PRODUCT TOTAL SALES (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Final Printing MAIN PRODUCTS NET SALES MARKET SHARE (%) MAIN VOLUME AMOUNT TRADEMARKS CUSTOMERS DOMESTIC SALES INTERSEGMENT ELIMINATIONS CONTENT: ADVERTISING BBVA BANCOMER S.A. INSTITUCION DE BANCA MULTIPLE, GRUPO FINANCIERO BBVA BANCOMER BDF MÉXICO, S.A. DE C.V. BOEHRINGER INGELHEIM MÉXICO, S.A DE C.V. CERVEZAS CUAUHTEMOC MOCTEZUMA, S.A. DE C.V. COMERCIALIZADORA DE LACTEOS Y DERIVADOS, S.A. DE C.V. COMUNICACIONES NEXTEL DE MÉXICO, S.A. DE C.V. BIMBO, S.A. DE C.V. DANONE DE MÉXICO, S.A. DE C.V. EFFEM MÉXICO INC Y COMPAÑÍA, S. EN N.C. DE C.V. FRABEL, S.A. DE C.V. NETWORK SUBSCRIPTION REVENUE MEGA CABLE, S.A. DE C.V. CABLEVISIÓN RED, S.A. DE C.V. LICENSING AND SYNDICATIONS VARIOUS SKY : DTH BROADCAST SATELLITE SKY SUBSCRIBERS PAY PER VIEW CHANNEL COMMERCIALIZATION WALT DISNEY STUDIOS SONY PICTURES RELEASING DE MÉXICO, S. DE R.L. DE C.V. TELECOMMUNICATIONS: DIGITAL SERVICE CABLEVISIÓN, CABLEMÁS Y TVI SUBSCRIBERS INTERNET SERVICES SERVICE INSTALLATION PAY PER VIEW CHANNEL COMMERCIALIZATION MULTILMEDIOS S.A. DE C.V. SINTESIS COMUNICACIÓN, S.A. DE C.V. TELEVISORA FRONTERIZA, S.A. DE C.V. CANAL DE NOTICIAS DE ROSARITO, S.A. DE C.V. TELEPHONY TELECOMMUNICATIONS BESTEL SUBSCRIBERS OTHER OTHER BUSINESSES: PUBLISHING: MAGAZINE CIRCULATION TV Y NOVELAS MAGAZINE, GENERAL PUBLIC (AUDIENCE) MEN´S HEALTH MAGAZINE, DEALERS VANIDADES MAGAZINE COMMERCIAL CENTERS (MALLS) COSMOPOLITAN MAGAZINE NATIONAL GEOGRAPHIC MAGAZINE AUTOMÓVIL PANAMERICANO MAGAZINE TÚ MAGAZINE ESPECIAL MARVEL SEMANAL MAGAZINE SKY VIEW MAGAZINE MUY INTERESANTE MAGAZINE MUY INTERESANTE JUNIOR MAGAZINE DISNEY PRINCESAS MAGAZINE COCINA FÁCIL MAGAZINE ADVERTISING FÁBRICAS DE CALZADO ANDREA, S.A. DE C.V. KIMBERLY CLARK DE MÉXICO, S.A.B. DE C.V. DILTEX, S.A. DE C.V. COMPAÑÍA PROCTER & GAMBLE DE MÉXICO, S. DE R.L DE C.V. UNILEVER DE MÉXICO, S. DE R.L. DE C.V. DISTRIBUIDORA LIVERPOOL, S.A. DE C.V. SCA CONSUMIDOR MÉXICO, S.A. DE C.V. MARY KAY COSMETICS DE MÉXICO, S.A. DE C.V. OTHER INCOME VARIOUS DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS CINE VIDEO Y TV, S.A. DE C.V. OPERADORA DE CINEMAS, S.A. DE C.V. CINEMARK DE MÉXICO, S.A. C.V. TENEDORA DE CINES, S.A. DE C.V. GRUPO CINEMAS DEL PACÍFICO, S.A. DE C.V. SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FÚTBOL AMÉRICA GENERAL PUBLIC (AUDIENCE) IMPULSORA DEL DEPORTIVO NECAXA FEDERACIÓN MEXICANA DE FÚTBOL, A.C. ESTADIO AZTECA AFICIÓN FUTBOL, S.A. DE C.V. GAMING PLAY CITY GENERAL PUBLIC (AUDIENCE) MULTIJUEGOS ADVERTISED TIME SOLD IN RADIO HAVAS MEDIA, S.A DE C.V. PROPIMEX, S. DE R.L. DE C.V. OPTIMUM MEDIA DIRECTION DE MÉXICO, S.A. DE C.V. ARENA COMMUNICATIONS, S.A. DE C.V. TIENDAS CHEDRAUI, S.A. DE C.V. IPG MEDIA BRANDS COMMUNICATIONS, S.A. DE C.V. THE COCA COLA EXPORT CORPORATION SUCURSAL EN MÉXICO PUBLISHING DISTRIBUTION HOLA MÉXICO MAGAZINE VARIOUS REVISTA DEL CONSUMIDOR MAGAZINE GENERAL PUBLIC (AUDIENCE) MINIREVISTA MINA MAGAZINE DEALERS BRAVO POR TI ASTRO MÁGICO MAGAZINE COMMERCIAL CENTERS (MALLS) BRAVO POR TI MAGAZINE SELECCIONES MAGAZINE EXPORT SALES CONTENT: ADVERTISING CC MEDIOS Y COMUNICACIONES, C.A. NETWORK SUBSCRIPTION REVENUE INTERESES EN EL ITSMO, S.A. DIRECTV ARGENTINA SOCIEDAD ANÓNIMA MILLICOM CABLE HONDURAS, S.A. DE C.V. LICENSING AND SYNDICATIONS TELEVISA NETFLIX, INC TELEVISA CORPORACIÓN VENEZOLANA DE TELEVISIÓN, C.A. TELEVISA COMPAÑÍA PERUANA DE RADIODIFUSIÓN, S.A. TELEVISA RED TELEVISIVA MEGAVISION, S.A. TELEVISA RCN TELEVISIÓN, S.A. OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION CLUB AMÉRICA DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS NETFLIX, INC SUBSIDIARIES SALES ABROAD CONTENT: ADVERTISING INITIATIVE MEDIA, INC. OPTIMUM MEDIA DIRECTION, INC. GROUP M MATRIX SKY: DTH BROADCAST SATELLITE SKY SUBSCRIBERS TELECOMMUNICATIONS: TELECOMMUNICATIONS BESTEL SUBSCRIBERS OTHER BUSINESS: PUBLISHING: MAGAZINE CIRCULATION T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) GENTE MAGAZINE DEALERS PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) VANIDADES MAGAZINE COSMOPOLITAN MAGAZINE TÚ MAGAZINE MUY INTERESANTEMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE ADVERTISING MCCANN ERICKSON N.Y. BALUMA, S.A. R.C.N. TELEVISIÓN S.A. MEDIACOM MIAMI PUBLISHING DISTRIBUTION: SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) MAGALY TV MAGAZINE DEALERS VOGUE MAGAZINE COMMERCIAL CENTERS (MALLS) HOLA MAGAZINE EL CUERPO HUMANO MAGAZINE HELLO KITTY MAGAZINE 15 MINUTOS MAGAZINE TEJER FÁCIL MAGAZINE RENTALS OF MOVIES/FILMS LIONS GATES FILMS, INC. INTERSEGMENT ELIMINATIONS TOTAL ANALYSIS OF PAID CAPITAL STOCK CHARACTERISTIC OF THE SHARES CONSOLIDATED Final Printing SERIES NOMINAL VALUE (PS.) VALID COUPON NUMBER OF SHARES CAPITAL STOCK FIXED PORTION VARIABLE PORTION MEXICAN FREE SUBSCRIPTION FIXED VARIABLE A 0 0 0 0 B 0 0 0 0 D 0 0 0 0 L 0 0 0 0 TOTAL 0 0 TOTAL NUMBER OF SHARES REPRESENTING THE PAID CAPITAL STOCK ON THE DATE OF THE INFORMATION : NOTES: THE NUMBER OF OUTSTANDING SHARES PRESENTED IN THE TABLE ABOVE PLUS THE SHARES REPURCHASED REPRESENT THE TOTAL NUMBER OF SHARES ISSUED. SEE NOTE 5 TO CONSOLIDATED FINANCIAL STATEMENTS. FINANCIAL STATEMENT NOTES CONSOLIDATED Final Printing 11060060: AS OF MARCH 31, 2, 2013, INCLUDES TRANSMISSION RIGHTS AND PROGRAMMING FOR PS.6,481,,970,603, RESPECTIVELY. 12080050: AS OF MARCH 31, 2, 2013, INCLUDES TRANSMISSION RIGHTS AND PROGRAMMING FOR PS.9,234,,064,845, RESPECTIVELY. 91000010: AT MARCH 31, 2014 DOESN´T INCLUDE TAX LIABILITIES IN FOREIGN CURRENCY FOR PS.83,085 (SEE ATTACHED BREAKDOWN OF CREDITS). CUM40180000: THIS INFORMATION IS RELATED TO EARNINGS PER CPO. THE CPOS ARE THE SECURITIES TRADED ON THE MEXICAN STOCK EXCHANGE. CUM40190000: THIS INFORMATION IS RELATED TO EARNINGS PER DILUTED CPO. 40180000: THIS INFORMATION IS RELATED TO EARNINGS PER CPO. THE CPOS ARE THE SECURITIES TRADED ON THE MEXICAN STOCK EXCHANGE. 40190000: THIS INFORMATION IS RELATED TO EARNINGS PER DILUTED CPO. THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. EXHIBIT 1 TO THE ELECTRONIC FORM TITLED “PREPARATION, FILING, DELIVERY AND DISCLOSURE OF QUARTERLY ECONOMIC, ACCOUNTING AND ADMINISTRATIVE INFORMATION BY ISSUERS” III. QUALITATIVE AND QUANTITATIVE INFORMATION i. Management’s discussion of the policies concerning the use of financial derivative instruments, and explanation as to whether such policies permit the use of said instruments solely for hedging or also for trading or other purposes. The discussion must include a general description of the objectives sought in the execution of financial derivative transactions; the relevant instruments; the hedging or trading strategies implemented in connection therewith; the relevant trading markets; the eligible counterparties; the policies for the appointment of calculation or valuation agents; the principal terms and conditions of the relevant contracts; the policies as to margins, collateral and lines of credit; the authorization process and levels of authorization required by type of transaction (e.g., full hedging, partial hedging, speculation), stating whether the transactions were previously approved by the committee(s) responsible for the development of corporate and auditing practices; the internal control procedures applicable to the management of the market and liquidity risks associated with the positions; and the existence of an independent third party responsible for the review of such procedures and, as the case may be, the observations raised or deficiencies identified by such third party. If applicable, provide information concerning the composition of the overall risk management committee, its operating rules, and the existence of an overall risk management manual. Management’s discussion of the policies concerning the use of financial derivative instruments, and explanation as to whether such policies permit the use of said instruments solely for hedging or also for trading or other purposes. In accordance with the policies and procedures implemented by the Finance and Risk area and the Vice President and Corporate Controller, along with the Vice President of Internal Audit, the Company has entered into certain financial derivative transactions for hedging purposes in both the Mexican and international markets so as to manage its exposure to the market risks associated with the changes in interest and foreign exchange rates and inflation. In addition, the Company’s Investments Committee has established guidelines for the investment in structured notes or deposits associated with other derivatives, which by their nature may be considered as derivative transactions for trading purposes. It should be noted that in the first quarter of 2014, no such financial derivatives were outstanding. Pursuant to the provisions of International Financial Reporting Standards Board, certain financial derivative transactions originally intended to serve as a hedge and in effect until March 31st, 2014, are not within the scope of hedge accounting as specified in such Standards and, consequently, are recognized in the accounting based on the provisions included in the aforementioned Standards. General description of the objectives sought in the execution of financial derivative transactions; the relevant instruments; the hedging or trading strategies implemented in connection therewith; the relevant trading markets; the eligible counterparties; the policies for the appointment of calculation or valuation agents; the principal terms and conditions of the relevant contracts; the policies as to margins, collateral and lines of credit; the authorization process and levels of authorization required by type of transaction (e.g., full hedging, partial hedging, speculation), stating whether the transactions were previously approved by the committee(s) responsible for the development of corporate and auditing practices; the internal control procedures applicable to the management of the market and liquidity risks associated with the positions; and the existence of an independent third party responsible for the review of such procedures and, as the case may be, the observations raised or deficiencies identified by such third party. The Company’s principal objective when entering into financial derivative transactions is to mitigate the effects of unforeseen changes in interest and foreign exchange rates and inflation, so as to reduce the volatility in its results and cash flows as a result of such changes. The Company monitors its exposure tointerest rate risk by: (i) assessing the difference between the interest rates applicable to its debt and temporary investments, and the prevailing market rates for similar instruments; (ii) reviewing its cash flow requirements and financial ratios (interest coverage); (iii) assessing the actual and budgeted-for trends in the principal markets; and (iv) assessing the prevailing industry practices and other similar companies. This approach enables the Company to determine the optimum mix between fixed- and variable-rate interest for its debt. Foreign exchange risk is monitored by assessing the Company’s monetary position in U.S. dollars and its budgeted cash flow requirements for investments anticipated to be denominated in U.S. dollars and the service of its U.S. dollar-denominated debt. Financial derivative transactions are reported from time to time to the Audit and Corporate Practices Committee. The Company has entered into master derivatives agreements with both domestic and foreign financial institutions that are internationally recognized institutions with which the Company, from time to time, has entered into financial transactions involving corporate and investment banking, as well as treasury services. The form agreement used in connection with financial derivatives transactions with foreign financial institutions is the Master Agreement published by the International Swaps and Derivatives Association, Inc. (“ISDA”) and with local institutions is the Master Agreement published by ISDA and the form agreement recommended by Banco de México. In both cases, the main terms and conditions are standard for these types of transactions and include mechanisms for the appointment of calculation or valuation agents. In addition, the Company enters into standard guaranty agreements that set forth the margins, collateral and lines of credit applicable in each instance. These agreements establish the credit limits granted by the financial institutions with whom the Company enters into master financial derivative agreements, which specify the margin implications in the case of potential negative changes in the market value of its open financial derivative positions. Pursuant to the agreements entered into by the Company, financial institutions are entitled to make margin calls if certain thresholds are exceeded. In the event of a change in the credit rating issued to the Company by a recognized credit rating agency, the credit limit granted by each counterparty would be modified. As of the date hereof, the Company has never experienced a margin call with respect to its financial derivative transactions. In compliance with its risk management objectives and hedging strategies, the Company generally utilizes the following financial derivative transactions: 1. Cross-currency interest rate swaps (i.e., coupon swaps); 2. Interest rate and inflation-indexed swaps; 3. Cross-currency principal and interest rate swaps; 4. Swaptions; 5. Forward exchange rate contracts; 6. FX options; 7. Interest Rate Caps and Floors contracts; 8. Fixed-price contracts for the acquisition of government securities (i.e., Treasury locks); and 9. Credit Default Swaps. The strategies for the acquisition of financial derivatives transactions are approved by the Risk Management Committee in accordance with the Policies and Objectives for the Use of Financial Derivatives. During the quarter from January to March 2014, there were no defaults or margin calls under the aforementioned financial derivative transactions. The Company monitors on a weekly basis the flows generated by the fair market value of and the potential for margin calls under its open financial derivative transactions. The calculation or valuation agent designated in the relevant Master Agreement, which is always the counterparty, issues monthly reports as to the fair market value of the Company’s open positions. The Risk Management area is responsible for measuring, at least once a month, the Company’s exposure to the financial market risks associated with its financings and investments, and for submitting a report with respect to the Company’s risk position and the valuation of its financial derivatives to the Finance Committee on a monthly basis, and to the Risk Management Committee on a quarterly basis. The Company monitors the credit rating assigned to its counterparties in its outstanding financial derivative transactions on a regular basis. The office of the Comptroller is responsible for the validation of the Company’s accounting records as related to its financial derivative transactions, based upon the confirmations received from the relevant financial intermediaries, and for obtaining from such intermediaries, on a monthly basis, confirmations or account statements supporting the market valuation of its open financial derivative positions. As a part of the yearly audit on the Company, the aforementioned procedures are reviewed by the Company’s external auditors. As of the date hereof, the Company’s auditors have not raised any observation or identified any deficiency therein. Information concerning the composition of the overall risk management committee, its operating rules, and the existence of an overall risk management manual. The Company has a Risk Management Committee, which is responsible for monitoring the Company’s risk management activities and approving the hedging strategies used to mitigate the financial market risks to which the Company is exposed. The assessment and hedging of the financial market risks are subject to the policies and procedures applicable to the Company’s Risk Management Committee, the Finance and Risk Management areas and the Comptroller that form the Risk Management Manual of the Company. In general terms, the Risk Management Committee is comprised of members of the Corporate Management, Corporate Comptroller, Tax Control and Advice, Information to the Stock Exchange, Finance and Risk, Legal, Administration and Finance, Financial Planning and Corporate Finance areas. ii. General description of the valuation methods, indicating whether the instruments are valued at cost or at their fair value pursuant to the applicable accounting principles, the relevant reference valuation methods and techniques, and the events taken into consideration. Describe the policies for and frequency of the valuation, as well as the actions taken in light of the values obtained therefrom. Clarify whether the valuation is performed by an independent third party, and indicate if such third party is the structurer, seller or counterparty of the financial instrument. As with respect to financial derivative transactions for hedging purposes, explain the method used to determine the effectiveness thereof and indicate the level of coverage provided thereby. The Company values its financial derivative instruments based upon the standard models and calculators provided by recognized market makers. In addition, the Company uses the relevant market variables available from online sources. The financial derivative instruments are valued at a reasonable value pursuant to the applicable accounting provisions. In the majority of cases, the valuation at a reasonable value is carried out on a monthly basis based on valuations of the counterparties and the verification of such reasonable value with internal valuations prepared by the Risk Management area of the Company. Accounting-wise, the valuation of the counterparty is registered. The Company performs its valuations without the participation of any independent third party. The method used by the Company to determine the effectiveness of an instrument depends on the hedging strategy and on whether the relevant transaction is intended as a fair-value hedge or a cash-flow hedge. The Company’s methods take into consideration the prospective cash flows generated by or the changes in the fair value of the financial derivative, and the cash flows generated by or the changes in the fair value of the underlying position that it seeks to hedge to determine, in each case, the hedging ratio. iii. Management’s discussion of the internal and external sources of liquidity that could be used to satisfy the Company’s requirements in connection with its financial derivatives. As of the date hereof, the Company’s management has not discussed internal and external sources of liquidity so as to satisfy its requirements in connection with its financial derivatives since, based upon the aggregate amount of the Company’s financial derivative transactions, management is of the opinion that the Company’s significant positions of cash, cash equivalents and temporary investments, and the substantial cash flows generated by the Company, would enable the Company to respond adequately to any such requirements. iv. Explanation as to any change in the issuer’s exposure to the principal risks identified thereby and in their management, and any contingency or event known to or anticipated by the issuer’s management, which could affect any future report. Description of any circumstance or event, such as any change in the value of the underlying assets or reference variables, resulting in a financial derivative being used other than as originally intended, or substantially altering its structure, or resulting in the partial or total loss of the hedge, thereby forcing the Issuer to assume new obligations, commitments or changes in its cash flows in a manner that affects its liquidity (e.g., margin calls). Description of the impact of such financial derivative transactions on the issuer’s results or cash flows. Description and number of financial derivatives maturing during the quarter, any closed positions and, if applicable, number and amount of margin calls experienced during the quarter. Disclosure as to any default under the relevant contracts. Changes in the Company’s exposure to the principal risks identified thereby and in their management, and contingencies or events known to or anticipated by the Company’s management, which could affect any future report. Since a significant portion of the Company’s debt and costs are denominated in U.S. dollars, while its revenues are primarily denominated in Mexican pesos, depreciation in the value of the Mexican peso against the U.S. dollar and any future depreciation could have a negative effect on the Company’s results due to exchange rate losses. However, the significant amount of U.S. dollars in the Company’s treasury, and the hedging strategies adopted by the Company in recent years, have enabled it to avoid significant foreign exchange losses. Circumstances or events, such as changes in the value of the underlying assets or reference variables, resulting in a financial derivative being used other than as originally intended, or substantially altering its structure, or resulting in the partial or total loss of the hedge, thereby forcing the Company to assume new obligations, commitments or changes in its cash flows in a manner that affects its liquidity (e.g., margin calls). Description of the impact of such financial derivative transactions on the Company’s results or cash flows. As of the date hereof, no circumstance or event has given rise to a significant change in the structure of a financial derivative transaction, caused it to be used other than as originally intended, or resulted in a partial or total loss of the relevant hedge requiring that the Company assume new obligations, commitments or variations in its cash flow such that its liquidity is affected. Description and number of financial derivatives maturing during the quarter, any closed positions and, if applicable, number and amount of margin calls experienced during the quarter. Disclosure as to any default under the relevant contracts. 1. During the relevant quarter, one "Coupon Swap" agreement through which Grupo Televisa, S.A.B. ("Televisa") exchanged a coupon of the Bond issued by Televisa maturing in 2032 denominated in U.S. Dollars for a notional amount of U.S.$300,000,000.00 (Three Hundred Million Dollars 00/100), for a coupon in Mexican Pesos for such notional amount in Pesos. The “Coupon Swap” was entered in December 2013 and the flow was realized in March 2014, the date which such instrument expired. 2. Also, during the quarter, three “Knock-out Option Call” agreements through which Televisa hedged against severe Mexican Peso depreciation for a notional amount of U.S.$52,500,000.00 (Fifty Two Million Five Hundred Thousand Dollars 00/100) by paying a premium, expired. These options were entered in December 2011, and expired with Televisa not exercising them in January and March 2014. Likewise there were no defaults or margin calls under financial derivative transactions. v. Quantitative Information. Attached hereto as Table 1 is a summary of the financial derivative instruments purchased by Televisa, Corporación Novavisión, S. de R.L. de C.V. and Televisión Internacional, S.A. de C.V., whose aggregate fair value represents or could represent one of the reference percentages set forth in Section III (v) of the Official Communication. IV. SENSITIVITY ANALYSIS Considering that the Company has entered into financial derivative transactions for hedging purposes, and given the low amount of the financial derivative instruments that proved ineffective as a hedge, the Company has determined that such transactions are not material and, accordingly, the sensitivity analysis referred to in Section IV of the Official Communication is not applicable. In those cases where the derivative instruments of the Company are for hedging purposes, for a material amount and where the effectiveness measures were sufficient, the measures are justified when the standard deviation of the changes in cash flow as a result of changes in the variables of exchange rate and interest rates of the derivative instruments used jointly with the underlying position is lower than the standard deviation of the changes in cash flow of the underlying position valued in pesos and the effective measures are defined by the correlation coefficient between both positions for the effective measures to be sufficient. TABLE 1 GRUPO TELEVISA, S.A.B. Summary of Financial Derivative Instruments as of March 31, 2014 (In thousands of pesos/dollars) Type of Derivative, Securities or Contract Purpose (e.g., hedging, trading or other) Notional Amount/Face Value Value of the Underlying Asset / Reference Variable Fair Value Collateral/ Lines of Credit/ Securities Pledged Current Quarter Previous Quarter (5) Current Quarter D(H) (4) Previous Quarter D(H) (5) Maturing per Year Interest Rate Swap Hedging Ps. 1,400,000 TIIE 28 days + 24bps / 8.415% TIIE 28 days + 24bps / 8.415% Monthly interest 2014-2016 Does not exist Interest Rate Swap Hedging Ps. 2,500,000 TIIE 28 days / 7.4325% TIIE 28 days / 7.4325% Monthly interest 2014-2018 Does not exist FX Options Hedging USD 217,500 USD 217,500 USD 270,000 2014-2015 Does not exist Coupon Swap Hedging Ps.3,867,000 / USD 300,000 - 8.500% / 8.5028% - Semiannual Interest Does not exist Interest Rate Swap Hedging Ps.1,511,010 TIIE 28 days / 5.084% TIIE 28 days / 5.084% Monthly Interest 2014-2019 Does not exist Total Acquired by Grupo Televisa, S.A.B. Acquired by Corporación Novavisión, S. de R.L. de C.V. Acquired by Televisión Internacional, S.A. de C.V. The aggregate amount of the derivatives reflected in the consolidated statement of financial position of Grupo Televisa, S.A.B. as of March 31, 2014, included in the relevant SIFIC, is as follows: FINANCIAL DERIVATIVE INSTRUMENTS Ps. FINANCIAL DERIVATIVE INSTRUMENTS FINANCIAL DERIVATIVE INSTRUMENTS Ps. The financial derivatives shown in the above table are those whose aggregate value could represent 5% of the consolidated assets, liabilities or capital, or 3% of the consolidated sales, of Grupo Televisa, S.A.B., for the most recent quarter. Information for the fourth quarter of 2013. Applies only to implicit financing in the ISDA ancillary agreements identified as “Credit Support Annex”. DECLARATION OF THE REGISTRANT´S OFFICERS RESPONSIBLE FOR THE INFORMATION. WE HEREBY DECLARE THAT, TO THE EXTENT OF OUR FUNCTIONS, WE PREPARED THE INFORMATION RELATED TO THE REGISTRANT CONTAINED IN THIS REPORT FOR THE FIRST QUARTER OF 2014, AND BASED ON OUR KNOWLEDGE, THIS INFORMATION FAIRLY PRESENTS THE REGISTRANT´S CONDITION. WE ALSO DECLARE THAT WE ARE NOT AWARE OF ANY RELEVANT INFORMATION THAT HAS BEEN OMITTED OR UNTRUE IN THIS QUARTERLY REPORT, OR INFORMATION CONTAINED IN SUCH REPORT THAT MAY BE MISLEADING TO INVESTORS. /s/ EMILIO FERNANDO AZCÁRRAGA JEAN /s/ SALVI RAFAEL FOLCH VIADERO EMILIO FERNANDO AZCÁRRAGA JEAN PRESIDENT AND CHIEF EXECUTIVE OFFICER SALVI RAFAEL FOLCH VIADERO CHIEF FINANCIAL OFFICER /s/ JOAQUÍN BALCÁRCEL SANTA CRUZ JOAQUÍN BALCÁRCEL SANTA CRUZ VICE PRESIDENT-LEGAL AND GENERAL COUNSEL MÉXICO, D.F., APRIL 28, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated:May 1, 2014 By: /s/ Joaquín Balcárcel Santa Cruz Name: Joaquín Balcárcel Santa Cruz Title: General Counsel
